Appeal from a judgment of the Supreme Court at Special Term, entered in Albany County, in a proceeding under CPLR article 78 which ordered the appellant to make a determination upon the application of the City of Schenectady for approval of a plan of operation for off-track betting. It is agreed by the parties that the plan for off-track betting submitted December 7, 1971 to appellant by respondent and which has not yet been approved or disapproved by the appellant is invalid in view of the amendment to the New York State Off-Track Pari-Mutuel Betting Law enacted by chapter 533 of the Laws of 1972. That being so, Special Term’s order has become moot and should be reversed and the proceeding dismissed. (See Matter of Adirondack League Club v. Board of Black Riv. Regulating Dist., 301 N. Y. 219; Wilmerding v. O’Dwyer, 297 N. Y. 664.) Judgment reversed, on the law, and petition dismissed on the ground that the issue is moot, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.